IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41653

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 683
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 20, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RICKY N. CONVERSE,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period   of   confinement     of    three   years,   for    possession   of
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Ricky N. Converse was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court sentenced Converse to a unified term of seven years with a
minimum period of confinement of three years. He filed an Idaho Criminal Rule 35 motion for
reduction of sentence which the district court denied. Converse appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Converse’s judgment of conviction and sentence are affirmed.




                                                   2